COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Zachary J. Williams v. Max B. Mutia

Appellate case number:    01-19-00340-CV

Trial court case number: 15-DCV-227230

Trial court:              434th District Court of Fort Bend County

       Two motions to substitute counsel for appellee Max B. Mutia have been filed in this Court:
(1) a motion to substitute Manpreet Kaur Singh for R.J. Blue, both attorneys with the Law Offices
of Fanaff, Hoagland, Gonzales & Baldwin (filed on June 22, 2021); and (2) a motion to substitute
Frank J. Caycedo, another attorney with the Law Offices of Fanaff, Hoagland, Gonzales
& Baldwin, for Manpreet Kaur Singh (filed on July 1, 2021).

       Both motions are granted.

       The Clerk of this Court is directed to enter Frank J. Caycedo as counsel of record for
appellee Max B. Mutia in this appeal. See TEX. R. APP. P. 6.5(d).

       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: July 15, 2021